DENSON, J.
This is a prosecution by the town of Brighton against the defendant for a violation of an ordinance of the town prohibiting the sale, giving away, or otherwise disposing of vinous, spirituous, or malt liquors, or intoxicating beverages, within the corporate limits of the town. The city court rendered judgment discharging the defendant, from which the town appealed.
Whether or not any complaints had been made to the marshal of the town, before the commencement of this prosecution, of the sale of hop ale by the defendant at or in his place of business in Brighton, ivas irrelevant and incompetent evidence, and the court committed no error in sustaining the defendant’s objection to the question calling for such evidence.
At the time the town made the effort to prove by the witness Taylor that he had, during the month of September, 1906, delivered to defendant hop ale at his place of business in Brighton, such evidence was incomplete and irrelevant, and the court properly sustained the objection to the question calling for the evidence. After George Oliver had testified to buying ale at defendant’s place of business from defendant’s wife, the evidence sought to be brought out from Taylor would have been competent, as tending to show that defendant rvas dealing in hop ale and that the Avife was merely the agent of the defendant in making the sale.
Witness Oliver showed himself a competent witness to testify as to whether or not the hop ale purchased by him was intoxicating. The court erred in not allowing *482him to do so. It was not necessary for the witness to be acquainted with the analysis of the ale to render him competent to testify whether or not it had an intoxicating effect on him, and the court erred in not allowing him to answer the question calling for such evidence.
The defendant was not bound by the declarations of his son, made out of his presence and hearing; and consequently the court committed no error in excluding the evidence of the witness Bob Johnson.
The next question is whether or not the ordinance of the town was sufficiently proved to the court to warrant its introduction in evidence. There being no question raised as to the regularity of the enactment of the ordinance, the proof made by the town was sufficient to let the ordinance in as evidence. — Barnes v. Common Council of Alexander City, 89 Ala. 602, 7 South. 437; Selma Street & Suburban Railway Co. v. Owen, 132 Ala. 420, 31 South. 598.
The judgment of the city court is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, O. J., and Haralson and Dowdell, JJ., concur.